                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 JORDAN ROSENBLATT, Individually and                 )
 On Behalf of All Others Similarly Situated,         )
                                                     )
                         Plaintiff,                  )   Case No. _____________
                                                     )
         v.                                          )   CLASS ACTION
                                                     )
 SENDGRID, INC., WARREN ADELMAN,                     )   JURY TRIAL DEMANDED
 AJAY AGARWAL, FRED BALL, BYRON                      )
 DEETER, SAMEER DHOLAKIA, ANNE                       )
 RAIMONDI, HILARY SCHNEIDER, SRI                     )
 VISWANATH, TWILIO INC., and TOPAZ                   )
 MERGER SUBSIDIARY, INC.,                            )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 15, 2018 (the

“Proposed Transaction”), pursuant to which SendGrid, Inc. (“SendGrid” or the “Company”) will

be acquired by Twilio Inc. (“Parent”) and Topaz Merger Subsidiary, Inc. (“Merger Sub,” and

together with Parent, “Twilio”).

       2.      On October 15, 2018, SendGrid’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger with Twilio (the

“Merger Agreement”). Pursuant to the terms of the Merger Agreement, SendGrid’s stockholders

will receive 0.485 shares of Parent common stock for each share of SendGrid they own.
       3.      On November 21, 2018, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (the

“SEC”) in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of SendGrid common stock.

       9.      Defendant SendGrid is a Delaware corporation and maintains its principal

executive offices at 1801 California Street, Suite 500, Denver, Colorado 80202. SendGrid’s

common stock is traded on the NYSE under the ticker symbol “SEND.” SendGrid is a party to




                                                  2
the Merger Agreement.

       10.     Defendant Warren Adelman is a director of the Company.

       11.     Defendant Ajay Agarwal is a director of the Company.

       12.     Defendant Fred Ball is a director of the Company.

       13.     Defendant Byron Deeter is a director of the Company.

       14.     Defendant Sameer Dholakia is a director of the Company.

       15.     Defendant Anne Raimondi is a director of the Company.

       16.     Defendant Hilary Schneider is a director of the Company.

       17.     Defendant Sri Viswanath is a director of the Company.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

       19.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       20.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of SendGrid (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       22.     This action is properly maintainable as a class action.

       23.     The Class is so numerous that joinder of all members is impracticable. As of

October 10, 2018, there were approximately 47,088,791 shares of SendGrid common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                  3
        24.     Questions of law and fact are common to the Class, including, among others: (i)

whether defendants violated the 1934 Act; and (ii) whether defendants will irreparably harm

plaintiff and the other members of the Class if defendants’ conduct complained of herein continues.

        25.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        26.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        27.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        28.     SendGrid is a leading digital communications platform enabling businesses to

engage with their customers via email reliably, effectively, and at scale.

        29.     A leader in email deliverability, SendGrid has processed over 45 billion emails each

month for internet and mobile-based customers as well as more traditional enterprises.




                                                 4
       30.    On October 15, 2018, SendGrid’s Board caused the Company to enter into the

Merger Agreement with Twilio.

       31.    Pursuant to the terms of the Merger Agreement, SendGrid’s stockholders will

receive 0.485 shares of Parent common stock for each share of SendGrid they own.

       32.    According to the press release announcing the Proposed Transaction:

       Twilio (NYSE:TWLO) and SendGrid today announced that they have entered into
       a definitive agreement for Twilio to acquire SendGrid in an all-stock transaction
       valued at approximately $2 billion. At the exchange ratio of 0.485 shares of Twilio
       Class A common stock per share of SendGrid common stock, this price equates to
       approximately $36.92 per share based on today’s closing prices. The transaction is
       expected to close in the first half of 2019.

       Adding the leading email API platform to the leading cloud communications
       platform can drive tremendous value to the combined customer bases. The resulting
       company would offer developers a single, best-in-class platform to manage all of
       their important communication channels -- voice, messaging, video, and now email
       as well. Together, the companies currently drive more than half a trillion customer
       interactions annualized*, and growing rapidly. . . .

       Details Regarding the Proposed SendGrid Acquisition

       The boards of directors of Twilio and SendGrid have each approved the transaction.

       Under the terms of the transaction, Twilio Merger Subsidiary, Inc., a Delaware
       corporation and a wholly-owned subsidiary of Twilio, will be merged with and into
       SendGrid, with SendGrid surviving as a wholly-owned subsidiary of Twilio. At
       closing, each outstanding share of SendGrid common stock will be converted into
       the right to receive 0.485 shares of Twilio Class A common stock, which represents
       a per share price for SendGrid common stock of $36.92 based on the closing price
       of Twilio Class A common stock on October 15, 2018. The exchange ratio
       represents a 14% premium over the average exchange ratio for the ten calendar
       days ending, October 15, 2018.

       The transaction is expected to close in the first half of 2019, subject to the
       satisfaction of customary closing conditions, including shareholder approvals by
       each of SendGrid’s and Twilio’s respective stockholders and the expiration of the
       applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements
       Act. Certain stockholders of SendGrid owning approximately 6% of the
       outstanding SendGrid shares have entered into voting agreements and certain
       stockholders of Twilio who control approximately 33% of total Twilio voting
       power have entered into voting agreements, or proxies, pursuant to which they have



                                               5
       agreed, among other things, and subject to the terms and conditions of the
       agreements, to vote in favor of the SendGrid acquisition and the issuance of Twilio
       shares in connection with the SendGrid acquisition, respectively.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       33.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       34.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading.

       35.     The Registration Statement omits material information regarding the Company’s

and Twilio’s financial projections, as well as the analyses performed by the Company’s financial

advisor in connection with the Proposed Transaction, Morgan Stanley & Co. LLC (“Morgan

Stanley”).

       36.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose, for all sets of projections: (i) all line items used to calculate EBITDA and

unlevered free cash flow, including depreciation and amortization; and (ii) a reconciliation of all

non-GAAP to GAAP metrics.

       37.     With respect to Twilio’s financial projections, the Registration Statement fails to

disclose, for all sets of projections: (i) all line items used to calculate EBITDA and unlevered free

cash flow, including depreciation and amortization; and (ii) a reconciliation of all non-GAAP to

GAAP metrics.

       38.     With respect to Morgan Stanley’s SendGrid Discounted Equity Value Analysis, the

Registration Statement fails to disclose the individual inputs and assumptions underlying the

discount rate of 11.8%




                                                 6
       39.     With respect to Morgan Stanley’s Twilio Discounted Equity Value Analysis, the

Registration Statement fails to disclose the individual inputs and assumptions underlying the

discount rate of 10.4%

       40.     With respect to Morgan Stanley’s SendGrid Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the terminal values for SendGrid; (ii) the individual

inputs and assumptions underlying the range of discount rates of 10.8% to 12.8% and the range of

perpetual growth rates of 3.0% to 4.0%; and (iii) SendGrid’s cash and outstanding debt.

       41.     With respect to Morgan Stanley’s Twilio Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the terminal values for Twilio; (ii) the individual inputs

and assumptions underlying the range of discount rates of 9.2% to 11.1% and the range of perpetual

growth rates of 3.0% to 4.0%; and (iii) Twilio’s net cash and outstanding debt.

       42.     With respect to Morgan Stanley’s Precedent Transaction Multiples Analysis, the

Registration Statement fails to disclose the individual multiples and financial metrics for the

transactions observed by Morgan Stanley in the analysis.

       43.     With respect to Morgan Stanley’s analysis of Analyst Price Targets, the

Registration Statement fails to disclose the individual price targets for the Company and Twilio as

observed by Morgan Stanley in the analysis and the sources thereof.

       44.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness

of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly




                                                   7
disclosed.

       45.     The Registration Statement also omits material information regarding potential

conflicts of interest of Morgan Stanley.

       46.     The Registration Statement fails to disclose whether Morgan Stanley has provided

past services to Twilio or its affiliates, as well as the timing and nature of such services and the

amount of compensation received by Morgan Stanley for such services.

       47.     The Registration Statement fails to disclose the timing and nature of the past

services provided by Morgan Stanley to SendGrid.

       48.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       49.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) SendGrid’s Reasons for the Merger;

Recommendation of the Merger by the SendGrid Board; (iii) Certain Unaudited Prospective

Financial Information Prepared by Twilio Management; (iv) Certain Unaudited Prospective

Financial Information Prepared by SendGrid Management; and (v) Opinion of SendGrid’s

Financial Advisor, Morgan Stanley & Co. LLC.

       50.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and SendGrid

       51.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.



                                                  8
       52.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. SendGrid is liable as

the issuer of these statements.

       53.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       54.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       55.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       56.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       57.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       58.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.




                                                 9
                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Twilio

       59.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       60.     The Individual Defendants and Twilio acted as controlling persons of SendGrid

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or directors of SendGrid and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       61.     Each of the Individual Defendants and Twilio was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       62.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       63.     Twilio also had direct supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.



                                                  10
       64.     By virtue of the foregoing, the Individual Defendants and Twilio violated Section

20(a) of the 1934 Act.

       65.     As set forth above, the Individual Defendants and Twilio had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.




                                                 11
                                       JURY DEMAND

     Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: December 5, 2018                           RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Seth D. Rigrodsky (#3147)
                                                Brian D. Long (#4347)
                                                Gina M. Serra (#5387)
OF COUNSEL:                                     300 Delaware Avenue, Suite 1220
                                                Wilmington, DE 19801
RM LAW, P.C.                                    Telephone: (302) 295-5310
Richard A. Maniskas                             Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300                 Email: sdr@rl-legal.com
Berwyn, PA 19312                                Email: bdl@rl-legal.com
Telephone: (484) 324-6800                       Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                            Attorneys for Plaintiff




                                                12
